BARHAM, J.,
is of the opinion this court should review this judgment. Relator was negligent, his negligence was a cause in fact, the duty he owed encompassed the risk of other cars colliding with his overturned car — however, police had placed relator in their car — under arrest or detention — and he could not act to flag cars or otherwise prevent collisions. The police took control of relator and necessarily relieved relator of any duty. He could not exercise the duty which could have avoided the following accidents. Police could — and did not. It is at least a close question if police intervention in wreck and taking charge of scene and negligent action superseded relator’s negligence and ensuing duty breaches.